﻿
1.	Mr. President, permit me to express to you the satisfaction of the Brazilian delegation at seeing you presiding over this session of the General Assembly. I bring you our congratulations on your unanimous election to this high office.
2.	I also wish to express the appreciation of my delegation for the manner in which Ambassador Hamilton Shirley Amerasinghe conducted the work of the thirty-first session.
3.	Brazil supports the principle of the universality of the Organization, to the fulfilment of which we draw nearer each passing year. It is, therefore, always a pleasure to mark the admission of new Member States to the United Nations as we now do in the case of Viet Nam and Djibouti. We hope that other peoples that still seek their independence will shortly join us in the common endeavour to promote international peace and security.
4.	The United Nations mirrors a concept of international relations based on mutual respect and co-operation among
States. Although in some Articles of the Charter allowances were made for the realities of power, it is undeniable that the principle of equality among States is one of the fundamental pillars of the Charter. The co-operation which is sought is horizontal co-operation among sovereign States, in which there is no room for hegemony or subordination. The Charter of the United Nations as the supreme instrument of contemporary international law urges each of the States here represented to co-operate and to harmonize our interests in accordance with the parameters defined in its principles and purposes. Such co-operation naturally presupposes the seeking of a point of convergence which would be of benefit to all countries. To Brazil co-operation is a spontaneous gesture flowing from the ecumenical nature of its people. As Brazil understands and practises it, co-operation presupposes respect for national identities and for the sovereign right of States to seek the most adequate ways to reach the goals of welfare and progress of their peoples. It presupposes, therefore, respect for the principle of non-intervention in the domestic affairs of States which, more than a general principle of the United Nations, is a legal obligation assumed by all States upon signing and ratifying the Charter.
5.	The factors which contribute most to the frustration of the first of the purposes of the Organization, namely that of guarding peace and avoiding the use of force in the settlement of international disputes, still exist. The reason is that among the areas of action of the United Nations, that of disarmament is perhaps the one in which the positive results have been fewest and on which the strengthening of international peace and security is most dependent.
6.	In spite of that, Brazil continues to regard disarmament as one of the central endeavours of our time. New and redoubled international efforts in that direction must be made, for the meagre results hitherto obtained fall far short of the needs of the international community. The first of those needs, it cannot be repeated too often, is the very survival of human beings; and it is in the light of this, the greatest of all needs, that all others should be seen, such as the establishment of true conditions of international peace and security in order to benefit all peoples without distinction and to offer them tranquillity and the advantages of economic and technological progress.
7.	The States which have the greatest potential ability to jeopardize our life on earth also have a correlated specific responsibility for facilitating the progressive attainment of understanding among all nations, with a view to the setting up of a more stable and equitable international political and economic order. The international acceptance of these values is not a simple matter of convenience but, in the world of today, a condition for survival. 

8.	The inefficacy of multilateral efforts on disarmament and the paucity of results achieved up to now can only be a cause for disquiet. The ban on nuclear tests in three environments, besides being incomplete, has contributed little or nothing to the aims of disarmament or even to arms control. There is little confidence that international undertakings now in force will be sufficient to guarantee the use of outer space for exclusively peaceful ends. In relation to the seas and oceans, the only progress achieved relates to the ban on placing nuclear weapons and weapons of mass destruction on the sea-bed, on the ocean floor and in the subsoil thereof. The Convention on bacteriological weapons was made possible only because the countries which do not possess such weapons in their armouries have made great concessions, including the relinquishment of a mechanism for verification and safeguards and the acceptance of a separate negotiation of a convention on the prohibition of the development, production and stockpiling of all chemical weapons and on their destruction.
9.	The arms race goes on. Strategic weapons are still being perfected and multiplied. The introduction of new generations of tactical nuclear armaments seems to be accompanied by the generalization of a tolerant attitude towards their possible use. By this course—and apart from the fact that the new weapons have an enormous potential for destruction—almost insensibly a new option is open for a possible nuclear escalation. Especially cruel weapons continue to be invented. These developments, as well as the dangerous experiments being made in genetic engineering, jeopardize the rights of all peoples and the integrity of the human person, both now and in the future.
10.	We must not forget that it is in this context—in which negotiations among States coexist with the still inexorable pursuit of the arms race—that are rightly placed the efforts being made towards the non-proliferation of nuclear weapons, although these are not the only element in the problem. It does not seem to me necessary to repeat at this moment the criticism of the gaps and grave imperfections of those efforts, as mirrored in the 1968 Treaty on the Non-Proliferation of Nuclear Weapons. This criticism was put forward by the signers of that Treaty themselves, during the Review Conference which took place in 1975.
11.	In this regard, the Brazilian Government has recently had, in an official document with wide international distribution, the opportunity to state its position on the ensemble of questions related to the use of nuclear energy. The essence of our thinking bears repetition here.
12.	Brazil is a peaceful county. The dominant concern of the Brazilian nation is its integrated, harmonious economic and social development. Brazil is opposed to all proliferation of nuclear weapons, whether vertical or horizontal, and is ready to participate in international efforts aimed at reducing and in due course eliminating nuclear arms, as well as preventing their proliferation. We believe that the true
2	Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction.
3	Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, held at Geneva from 5 to 30 May 1975.
meaning of non-proliferation is to ban the diffusion of nuclear weapons, not the dissemination of nuclear technology. Given adequate safeguards, access to the technology for the peaceful uses of nuclear energy should not be subjected to discriminatory restrictions.
13.	The Brazilian decision to implement an important nuclear programme for peaceful purposes was based on a careful evaluation of the energy needs of the country and the possible options for meeting such needs. Brazil is convinced that international co-operation, supported by appropriate safeguards, is the best means of ensuring the objectives of the development of the utilization of nuclear energy for peaceful purposes without the risks of the proliferation of nuclear weapons. The same directive, incidentally, was elaborated in the United Nations itself, for IAEA, whose long experience accumulated over the last two decades has proved so useful, was conceived and created precisely in order to attempt to accelerate and increase the contribution of nuclear energy to the peace, health and prosperity of the whole world, ensuring that such co-operation is not used in a way that would contribute to military ends.
14.	We trust that the next special session of the General Assembly dedicated to disarmament will be a positive step in the multilateral negotiations concerning the problems in this field. Having in mind the preparatory work under way, we are especially confident that it will be possible to concentrate the attention of the General Assembly on the most critical of the areas of disarmament, namely, the negotiations for effective measures of nuclear disarmament.
15.	Our community is annually called upon to pronounce itself on the Middle East, an area where advances and retreats occur on the road to peace. The Brazilian position has been reiterated in this plenary Assembly and in other bodies. True to the guiding principles of our nationality, we consider as indispensable elements for a just and lasting solution respect for the right of all States to their existence and for the right of all peoples and countries of this region to enjoy self-determination, to exercise their sovereignty and to live in peace. True, furthermore, to the principle of the non-acquisition of territory by force, we share the widely manifested concern with regard to the recent initiatives that run counter to United Nations resolutions and that pretend to give a kind of de facto legitimacy to situations created by force. These initiatives make more difficult the establishment of peace in the region.
16.	As a result of racial oppression and the persistence of colonialism, southern Africa is another region where serious tensions are widespread and put at risk the very maintenance of international peace and security. Brazil has repeatedly made plain its repudiation of racism and colonialism, together with its growing apprehension at this situation which is a challenge to the conscience of humanity. It was thus with special interest that we participated in the major meetings that took place this year in Maputo and in Lagos, namely, the International Conference in Support of the Peoples of Zimbabwe and Namibia and the World Conference for Action against Apartheid.
17.	The questions of interest to the peoples of southern Africa must be solved without further ado. The international community has the undeniable moral and political duty to create conditions to accelerate the solution of these international questions. In spite of the numerous obstacles raised by those who still benefit in the region from the present situation, the path to negotiation must be trod will perseverance. The options provided by the Charter of the United Nations should be utilized, among others, so as to make it perfectly clear that the international community is determined to see that the negotiations are conducted with speed.
18.	Discrimination, segregation and racial hatred constitute one of the most extreme violations of the rights of the human person. The practices of apartheid deserve condemnation both at the ethical and juridical levels and at the political level, for, in addition to offending the moral conscience and transgressing human rights, they represent a factor that disturbs peace.
19.	I should like also to mention, although very briefly, the geographical region to which we belong and with the aspirations of which Brazil fully identifies. It is with pleasure that I refer to the constructive relationship among the countries of Latin America developed on the basis of open friendship and positive co-operation aimed at mutual benefit.
20.	Non-intervention in the internal and external affairs of other States and attachment to peaceful and effective means for the solution of occasional disputes, which stem very often from the very closeness of their relationship, constitute the incalculable heritage of the countries of that region.
21.	Within the inter-American framework it is with satisfaction that I record a significant event, both for the countries in the hemisphere and for the international community, namely, the signing on 7 September of the treaties on the Panama Canal. This is an historic episode in which the search for convergence and an effort at cooperation prevailed. Panama and the United States of America have demonstrated a sense of opportunity and of realism in finding a mutually satisfactory solution of a question of long and painful duration. The treaties are an important step towards the re-establishment of justice and of the respect that all countries deserve, be they great or small, powerful or not powerful.
22.	As I have pointed out, co-operation—which is urged upon us by the Charter of the United Nations—presupposes as a basic requirement respect for national identity and for the sovereignty of States. The Charter places the theme of human rights precisely within the field of international co-operation, and within that field makes the promotion of those rights one of the most important tasks of the Organization. The treatment of this question at the multilateral level might assist the creation of favourable conditions for the full exercise of those rights which, in our view, embrace not only civil and political aspects but also social1, and economic questions such as the right to food, to education, to culture, to work, to a life free from pauperism and to support in old age. All these matters must be dealt with within a broad and integrated perspective.
23.	International concern over human rights is not new, and there is no novelty in the efforts of many States to see those rights respected. It would be useful to recall, even though briefly, the common conceptual heritage accumulated over the years in the consideration of this subject at the international level.
24.	The first component of this heritage is the conviction that the problem is one of a fundamentally ethical nature, a basic fact that does not always seem to be present when the matter is being examined in this body or elsewhere. Very often the subject is dealt with intentions that differ from the sincere desire to protect the rights of man.
25.	A second component of our common heritage lies in the conviction that the question of human rights is of a universal character. To justify discriminatory treatment on the basis of national interest is to destroy the very foundations of the defence of those rights.
26.	Thirdly, it would be unrealistic to imagine that these question are, in practice, isolated from consideration of other problems which afflict the community of nations. The creation of conditions favourable to the generalized respect for human rights will depend on the substantial improvement of political and economic security at the international level. As long as the nuclear arms race continues unchecked and as long as no satisfaction is given within the framework of North-South relations to the just aspirations of the developing countries, the basic prerequisites will be missing to permit human rights, in their wider and truer meaning, being effectively respected on a global scale. The refusal to facilitate the establishment of a more just and more stable international economic order, one that would meet the claims of collective economic security for development, is a factor that cannot be ignored or overshadowed in the interest of respect for human rights.
27.	Finally, the solution of the problems of the rights of man lies within the responsibility of the Government of each country. In a world which is still, unfortunately, marked by interventionist attitudes, be they open or veiled, and by the distortion of certain matters, no country or group of countries should enjoy the status of judge of other countries on such serious and intimate questions of national life.
28.	Bearing in mind this conceptual heritage, Brazil has recently associated itself with the work of the Commission on Human Rights, an association which will allow it to contribute more effectively, at the normative international level, in the promotion of these rights. The machinery and procedures already available to the United Nations for the consideration of human rights problems seem to us ample and sufficient to enable the work to proceed at the rhythm required by the complexity of the subject and preserved from passing factors and circumstances.
29.	International co-operation cannot and must not be an instrument to be resorted to for momentary convenience nor must it serve as the last resort for help in circumstances of acute crisis. It must be a continuous, constructive and creative effort An objective evaluation of the field of international economic relations demonstrates that such an effort is truly indispensable.
32.	Initiatives and projects succeed one another without, as we should wish, any change occurring in the harsh realities facing the developing countries. Almost 20 years after the launching of the First United Nations Development Decade, almost 15 years after the convening of the first session of UNCTAD, and more than a generation after the creation of the Economic and Social Council where the central problems of world economic relations have been discussed, the developing countries still face severe obstacles and encounter structures and machinery which no longer respond to the claims of the present world.
33.	Brazil was among the first to understand the threat to international security necessarily constituted by economic inequality. We were able to see in the international structures as they were then, and still are today, a grave restriction on the development process. In 1974, the Brazilian proposal on collective economic security for development proceeded from that finding to demonstrate that social justice and economic progress are essential to the system of guarantees among States and thus inseparable from the goal of peace and security.
34.	The results arrived at after 18 months of work by the Conference on International Economic Co-operation cannot be described as encouraging. It had been expected that that Conference, even though it might have found it impossible to solve immediate problems, could have been the source of a new spirit which would prevail in the examination of sensitive and controversial questions when they were the subject of negotiations in specific forums. That did not come about, as demonstrated by the fruitless nature of the Paris negotiations. I do not wish now to begin the examination of the substance of the talks at the Conference, but I should like to recall that unfulfilled hopes and non-binding manifestations of goodwill are not substitutes for effective action.
35.	If the weight of congealed structures and the immense obstacles raised by history in the face of those countries which arrived later to the process of industrialization is not enough, I must point out with special concern another aspect of the present picture of international economic relations: the re-emergence of protectionism in some developed countries. To overcome these additional difficulties, international co-operation is ever more necessary for the benefit of both the developing countries and the industrialized countries. Brazil expects developed countries to discourage discriminatory attitudes and to pledge themselves to give equitable treatment to exports from developing countries.
36.	The recognition of the fact that difficulties do exist and the small margin of progress achieved do not dishearten us in our search for new ways. The developing countries must, above all, make use of their own efforts, of the growing weight of their economies and of their solidarity, which was tested under severe conditions, to continue pragmatically to act with strength, even within the present rules of the game, to overcome the difficulties and obstacles facing them.
37.	But this, however, should not let us lose sight of the imperative need to continue to work, both at the operational and normative levels, to obtain structural changes in the intrinsically unjust nature of those rules.
38.	It is, therefore, with a confidence tempered by realism that we identify the usefulness of two important coming conferences to be convened under the auspices of the United Nations: that on technical co-operation among developing countries and that on science and technology for development. I believe that few areas hold so much promise of beneficial results for the international community.
39.	We have seen within the United Nations the expansion of the capacity of countries to express their national aspirations and to influence decision-making processes the consequences of which effect everyone We want to see this reality consolidated and strengthened. We want to see the complete abolition of the gap which still keeps many States at a distance from international consideration of questions affecting their interests. This is an urgent matter, for the accelerated technological development of some States may result in a new factor which will facilitate the survival of obsolete forms of international relations.
40.	To allow the United Nations fully to discharge its great duties, it will be necessary to encourage the equitable participation of all States in the political process, thus reinvigorating the international system and giving new momentum to common efforts towards peace, security and development Brazil has confidence in the world of tomorrow.
 

 



 
	
